Atkinson, J.
1. It lias been held: “If a defendant be found guilty of more than one offense, and the imprisonment under one sentence is to commence at the expiration of the other, the sentences must so state; else the second punishment will be executed concurrently, and the defendant will be discharged on the expiration of. the longer term. Fortson v. Elbert County, 117 Ga. 149 (43 S. E. 492).” Shamblin v. Penn, 148 Ga. 592 (97 S. E. 520). See also Simmons v. Georgia Iron & Coal Co., 117 Ga. 305 (8) (43 S. E. 780, 61 L. R. A. 739) ; 16 C. J. 1306, § 3082; 8 R. C. L. 242, § 242. It has also been held that the principle stated above “ has no application in a ease where the different sentences were imposed by different courts.” Hightower v. Hollis, 121 Ga. 159 (48 S. E. 969). See also 16 C. J. 1306, § 3082.
2. The case under consideration involves two sentences imposed on the same person by different courts for different offenses. As the defendant was engaged in serving the first of the sentences at the time the second was imposed upon him, the recital in the second that it should follow the first, while not essential, was not improper; and the admission in evidence of that part of the language in the second sentence stating that it was to follow the first was not erroneous.
3. As the two sentences imposed by two different courts were to be served consecutively, the second sentence, after all proper allowances of reduction of time for good behavior, as provided in the Penal Code (1910), § 1179, had not expired at the hearing of the application for habeas corpus; and the judge did not err in remanding the petitioner to the custody of the officer.

Judgment affirmed.


All the Justices concur.

Beck, P. J., and Gilbert, J., concur specially.
Jackson & Echols and C. E. Moore, for plaintiff.
John A. Boykin, solicitor-general, E. A. Stephens, and B. H. Pharr, for defendant.